Matter of Gittens (Commissioner of Labor) (2018 NY Slip Op 00603)





Matter of Gittens (Commissioner of Labor)


2018 NY Slip Op 00603


Decided on February 1, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 1, 2018

525349

[*1]In the Matter of the Claim of JONATHAN GITTENS, Appellant. COMMISSIONER OF LABOR, Respondent.

Calendar Date: December 13, 2017

Before: Garry, P.J., Lynch, Clark, Aarons and Pritzker, JJ.


Jonathan J. Gittens, New York City, appellant pro se.
Eric T. Schneiderman, Attorney General, New York City (Marjorie S. Leff of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 16, 2017, which ruled, among other things, that claimant was ineligible to receive unemployment insurance benefits because he was not available for employment.
Decision affirmed. No opinion.
Garry, P.J., Lynch, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that the decision is affirmed, without costs.